Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of C1-C30 fatty acid as the species of surfactant, normal pressure as the species of pressure of self-assembly, air as the species of atmosphere, physical standing as the species of separation method, and bio-imaging materials as a species of recycled product uses in the reply filed on 2/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 12-14, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to line 2 of claim 3, it is unclear as to whether or not “comprise any one selected from the group consisting of” is open or closed. It is suggested that the phrase be changed to “are selected from the group consisting of”.
With respect to lines 1-2 of claim 5, it is unclear as to whether or not “comprises any one selected from the group consisting of” is open or closed. It is suggested that the phrase be changed to “is selected from the group consisting of”.

With respect to lines 1-2 of claim 12, “is any one” is considered redundant of “selected from the group consisting of” is open or closed. It is suggested that “is any one” be deleted.
With respect to line 2 of claim 16, “any” is considered redundant of “selected from the group consisting of” is open or closed. It is suggested that “any” be deleted.
With respect to lines 1-2 of claim 18, it is unclear as to whether or not “comprises any one selected from the group consisting of” is open or closed. It is suggested that the phrase be changed to “is selected from the group consisting of”.
	With respect to claim 20, it is unclear as to whether or not a step of preparing catalysts, electrochemical analysis materials or bio-imaging materials is being claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 15-20 are rejected under 35 U.S.C. 103 as being obvious over Cao et al (US 2019/0300786) in view of the article “Extraction of Oleic Acid from Moroccan Olive Oil Mill Wastewater” by Elkacmi et al.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Concerning claim 2, Cao et al disclose the wavelength for the illumination as being 100 nm -1200 nm (see paragraph 47).
Regarding claims 3, Cao et al disclose the amphiphilic surface-active pollutants as being a nonionic surfactant (e.g., oleic acid, see paragraph 18).


Regarding claim 7, Cao et al disclose a C1-C30 fatty acid (e.g., oleic acid, see paragraph 18).
As to claim 8, Cao et al disclose the illumination time as being 0.5 h-48 h (see paragraph 48).
Concerning claim 9, Cao et al disclose the polymerization reaction as including a step of adding a photosensitizer to the water (see paragraph 49).
Regarding claim 10, Cao et al disclose the polymerization reaction is carried out under stirring (see paragraph 51).
As to claim 11, Cao et al disclose the stirring rate as being 10 r/min-300 r/rnin (see paragraph 51).
With respect to claim 12, Cao et al disclose conducting the self-assembly under standard conditions which would normal pressure (e.g., since no specific pressure is specified in the example 1 in paragraphs 127-129).
Concerning claim 15, Cao et al disclose the temperature of self-assembly as being 10-200 °C (see paragraph 86).
With respect to claim 16, Cao et al disclose conducting the self-assembly (paragraphs 127-129) under standard conditions which would include an air atmosphere since (e.g., since no specific atmosphere is specified in the example 1 in  paragraphs 127-129).
With respect to claim 17, Cao et al disclose conducting the self-assembly under standard conditions which would include an air atmosphere, 25°C, and atmospheric pressure of which falls within claimed ranges of normal pressure and 10°C to 50°C (e.g., since no specific atmosphere, pressure, and temperature is specified in the example 1 in paragraphs 127-129).
As to claim 18, Cao et al disclose the means of separation as being physical standing (see paragraph 76).

Regarding claim 20, Cao et al disclose using the recycled product to prepare bio-imaging materials (see paragraph 101).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-8, 10-11, 15, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/361,454 in view of the article “Extraction of Oleic Acid from Moroccan Olive Oil Mill Wastewater” by Elkacmi et al. 
With respect to instant claim 1, claims 1 and 7 of the patent disclose all of the details of instant claim 1 with the exception of recycling amphiphilic surface-active pollutants in water Elkacmi et al disclose a recycling amphiphilic surface-active pollutants (e.g., oleic acid, see the 
	Instant claim 2 corresponds to claim 11 of the ‘454 application.
	Instant claim 3 corresponds to claim 3 of the ‘454 application.
Instant claim 4 corresponds to claim 14 of the ‘454 application.
	Instant claim 7 corresponds to claim 3 of the ‘454 application.
	Instant claim 8 corresponds to claim 11 of the ‘454 application.
Instant claim 10 corresponds to claim 15 of the ‘454 application.
	Instant claim 11 corresponds to claim 15 of the ‘454 application.
	Instant claim 15 corresponds to claim 12 of the ‘454 application.
	Instant claim 18 corresponds to claim 13 of the ‘454 application.
	Instant claim 19 corresponds to claim 13 of the ‘454 application.
	Instant claim 20 corresponds to claim 19 of the ‘454 application.
This is a provisional nonstatutory double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773